Citation Nr: 0505815	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the RO committed clear and unmistakable error 
(CUE) in a December 18, 1973 rating decision when it granted 
service connection for schizophrenic reaction and assigned a 
30 percent evaluation.  

2.  Whether the RO committed CUE in a June 30, 1978 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.  

3.  Whether the RO committed CUE in a May 11, 1987 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.  

4.  Whether the RO committed CUE in an August 20, 1990 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.  

5.  Entitlement to a total disability evaluation based on 
unemployability (TDIU) for the period from April 6, 1992 to 
April 5, 1993.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 1995, the RO in pertinent part determined that 
rating decisions dated December 18, 1973, June 30, 1978, May 
11, 1987, and August 16, 1990 did not contain CUE.  The 
veteran subsequently perfected an appeal of these issues.  

In January 1998, the RO granted an increased schedular rating 
for schizophrenia to 100 percent effective April 6, 1993.  By 
letters dated in January 1998 and June 1998, the RO notified 
the veteran that since it granted a total schedular rating 
prior to the date of receipt of his formal claim for TDIU, 
that the issue was considered moot.  The veteran disagreed 
with the assigned effective date for the 100 percent 
schedular evaluation and also disagreed with the 
determination that his TDIU claim was moot.  In August 1999, 
a statement of the case (SOC) was furnished on the issues of 
entitlement to an earlier effective date for the 100 percent 
evaluation for schizophrenia, and entitlement to TDIU prior 
to April 6, 1993.  In October 1999, the veteran's attorney 
submitted correspondence titled "VA9/BVA Submission" 
addressing the issue of "entitlement to an earlier effective 
date for the grant of a total disability rating for service 
connected schizophrenia prior to April 6, 1993."  

In December 2001, the Board remanded the issue of entitlement 
to an earlier effective date for a schedular 100 percent 
evaluation and the CUE claims for further development.  In 
September 2003, the Board denied an effective date prior to 
April 6, 1993 for the award of a total schedular evaluation 
for schizophrenia, and determined that the December 1973, 
June 1978, May 1987, and August 1990 rating decisions did not 
contain CUE.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In August 2004 the 
parties filed a Joint Motion for Partial Remand agreeing that 
(1) the CAVC should affirm the Board's determination 
regarding entitlement to an earlier effective date for a 100 
percent schedular evaluation for schizophrenia; (2) that a 
remand of the CUE claims was necessary; and (3) that the 
veteran filed a timely substantive appeal that appeared to 
encompass the issue of entitlement to TDIU prior to April 
1993 and therefore, the Board should address this issue.  By 
Order dated August 27, 2004, the CAVC vacated that part of 
the Board's decision that denied claims of CUE in the 
December 1973, June 1978, May 1987, and August 1990 rating 
decisions and remanded the matter for compliance with the 
instructions in the joint motion.  The appeal as to the 
remaining issue was dismissed.  

In December 2004, the veteran's attorney submitted additional 
argument and requested that it be considered in the review of 
the appeal.  Multiple arguments were presented, including 
that there are pending and unadjudicated claims for 
entitlement to TDIU.  The veteran's attorney asserts that 
these non-CUE claims should be remanded to the RO for 
adjudication under Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) and VAOPGCPREC 4-2004 (May 28, 2004).  The Board 
will discuss these arguments in the context of CUE in the 
cited rating decisions, as those are the issues currently 
before the Board.  



FINDINGS OF FACT

1.  The veteran has failed to demonstrate an error of fact or 
law in the RO's December 1973, June 1978, May 1987, and/or 
August 1990 rating decisions that had it not been made would 
have manifestly changed the outcome of the decisions.  
 
2.  VA's failure to recognize a claim for TDIU, if any, in 
rating decisions dated in December 1973, June 1978, May 1987, 
and/or August 1990, did not manifestly affect a subsequent 
award of benefits.  

3.  Prior to April 6, 1993, the veteran's service-connected 
schizophrenia was rated as 30 percent disabling.  It was not 
factually ascertainable in the one-year period prior to April 
6, 1993 that the veteran was unemployable as a result of his 
service-connected schizophrenia and referral for 
extraschedular evaluation is not warranted.  


CONCLUSIONS OF LAW

1.  The December 18, 1973 rating decision does not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2004).  

2.  The June 30, 1978 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

3.  The May 11, 1987 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

4.  The August 20, 1990 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  

5.  For the period from April 6, 1992 to April 5, 1993, the 
criteria for an award of TDIU are not satisfied.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2004); 
38 C.F.R. § 4.16 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE Claims

In September 2003, the Board denied the veteran's claims of 
CUE in rating decisions dated in December 1973, June 1978, 
May 1987, and August 1990.  Pursuant to the Joint Motion for 
Partial Remand, the parties agreed that a remand of these 
claims was required because the Board decision did not 
present sufficient reasons or bases to support its 
determination that at the time of the prior ratings, the RO's 
decision not to refer the case for extraschedular 
consideration under 38 C.F.R. § 4.16(b) was reasonable under 
the circumstances.  The Remand goes on to indicate that the 
Board provided no discussion of the evidence of record at the 
time of the rating decisions, essentially rendering 
conclusory opinions.  Specifically, the Board did not discuss 
the report of hospitalization from June 9, 1990 to July 19, 
1990 that indicated the veteran was unable to work or explain 
why that was not evidence of unemployability based upon a 
service-connected condition.  On remand, the Board was 
instructed to address the relevant evidence and provide 
adequate reasons and bases for its conclusions.  

With regard to the veteran's claims of CUE in various RO 
decisions, the Board notes that the notice and development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply.  See Parker v. Principi, 15 Vet. App. 
407 (2002).  

A. Relevant Law

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2004).

In order for CUE to exist, the CAVC has stated:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) recently stated that there are two requirements to 
establish a CUE claim: (1) the alleged error must have been 
outcome determinative; and (2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the 
extent that it is more appropriate to dismiss rather than 
deny CUE claims that fail pleading specifications) the CAVC 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The CAVC has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  

The veteran is arguing in part that the listed RO decisions 
contain CUE because they failed to adjudicate or develop a 
claim for TDIU.  Thus, the following case law and General 
Counsel opinions are also for consideration.  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that CUE had not been committed in 
various RO decisions.  The veteran was granted service 
connection for anxiety neurosis in September 1973 and 
assigned a 30 percent evaluation.  The evaluation was 
eventually increased to 70 percent and in September 1994 the 
Board granted TDIU under 38 C.F.R. § 4.16(c) and awarded an 
effective date of April 1990.  The veteran argued that CUE 
was committed because the RO failed to recognize reasonably 
raised informal claims for TDIU in earlier rating decisions 
and failed to adjudicate them.  The CAVC indicated that the 
threshold questions were (1) do TDIU claims exist and (2) if 
so, were there final decisions on those claims that were 
subject to CUE revisions.  Id. at 419.  The CAVC held "that 
when an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating."  Id. at 421 (internal citations omitted).  The 
CAVC also held that a TDIU claim was raised but not 
adjudicated and thus, there was no final RO decision on this 
claim that could be subject to CUE.  Id. at 422.  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran submitted an application for benefits for psychiatric 
problems in 1982.  In 1984 he was awarded service connection 
for PTSD and assigned a 70 percent evaluation, which was 
eventually increased to 100 percent effective March 1987.  
Id. at 1380-81.  The veteran subsequently alleged CUE in the 
1984 rating decision based in part on VA's failure to 
following the regulations regarding TDIU in light of the 
record before it.  In 1997, the Board determined that the 
1984 rating decision did not contain CUE because the veteran 
had failed to allege TDIU and even if he had alleged it, was 
not eligible.  The CAVC affirmed this decision.  Id. at 1380-
82.  The Federal Circuit stated that even though the duty to 
assist cannot form the basis for CUE, it must determine the 
standard that applies when VA is considering a CUE claim.  
Id. at 1384.  The Federal Circuit discussed Hodge v West, 155 
F.3d 1356 (Fed. Cir. 1998) (involving reopening a finally 
decided claim based on new and material evidence) and its 
determination that VA is "to fully and sympathetically 
develop the veteran's claim to its optimum before deciding it 
on the merits."  The Federal Circuit held that VA was 
required to consider a CUE claim using the standard of Hodge.  
Roberson, at 1384.  The Federal Circuit also held that 
"[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability," the VA 
must consider TDIU.  Id.  The Federal Circuit concluded that 
the CAVC erred in finding that the veteran did not make a 
claim for TDIU and erred in applying an incorrect standard 
for IU.  Id. at 1385.  

VA's Office of General Counsel subsequently determined, in 
essence, that Roberson conflicted with other caselaw of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, according to the General Counsel, the standard for 
adjudication of alleged CUE remained the same and there was 
no duty to fully develop a motion alleging CUE because there 
is nothing to develop in light of the fact that a 
determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged.  See VAOPGCPREC 12-2001 (July 2001).  

In Lane v. Principi, 16 Vet. App. 78 (2002), the appellant 
appealed a Board decision finding that a prior Board decision 
denying basic eligibility for VA benefits did not contain 
CUE.  The appellant argued that under Roberson, the case 
should be remanded for readjudication under the Hodge 
standard.  The CAVC determined that the appellant's 
allegation of CUE was not a challenge to the character or 
development of the evidence during the initial adjudication, 
but was based on VA's regulatory interpretation.  The CAVC 
determined that the Hodge standard of development was 
inapplicable as the appellant had not raised any argument as 
to a pending non-CUE claim.  Id. at 86.  

In Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004), the 
veteran appealed a Board decision that found there was no CUE 
in an earlier Board decision denying service connection for a 
psychiatric disorder.  The CAVC affirmed this decision 
finding that Roberson applies only when the VA has failed to 
consider a pending non-CUE claim.  The Federal Circuit 
determined that the CAVC apparently misunderstood its 
decision in Roberson and that this was error because VA has a 
duty to sympathetically read a veteran's allegations in all 
benefit claims, regardless of the existence of a pending non-
CUE claim.  Id. at 1373.  Even though the CAVC misunderstood 
Roberson, the Federal Circuit did not remand the case because 
Roberson had no application to the circumstances of the case.  
The appellant argued that VA failed to reconcile conflicting 
evidence before adjudication and that this was inconsistent 
with fully and sympathetically developing the claim.  The 
Federal Circuit, however, stated that "apart from the 
requirement that a pro se veteran's pleadings be read 
sympathetically, our decision in Roberson did not change the 
well-established legal standard for determining the existence 
of CUE in RO and BVA decisions."  Id. at 1375.  

In Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004), the 
veteran argued that he was entitled to an earlier effective 
date for his TDIU rating and that it was CUE for the RO to 
find that no claim for secondary service connection for his 
psychiatric disorder had been made before June 1994.  He 
argued that his prior benefit claims, combined with the 
evidence of record, were sufficient to raise an informal 
claim for secondary service connection.  Id. at 1309.  The 
Board denied the veteran's CUE claim.  The veteran argued 
that remand was required to determine if an earlier secondary 
service connection claim had been raised under the Roberson 
standard.  The CAVC rejected this argument and affirmed the 
Board's decision.  Id.  The Federal Circuit determined that 
the CAVC erroneously interpreted Roberson by concluding that 
VA's obligation to fully and sympathetically develop a 
veteran's claim was limited to cases in which a claimant 
alleges that the pleadings raise an informal claim for TDIU.  
The Federal Circuit determined the CAVC's error was not 
harmless and vacated and remanded the case for a decision 
under the correct legal standard (whether the Board 
sympathetically read the veteran's pre-June 1994 filings in 
determining whether he made an informal claim for secondary 
service connection).  Id. at 1310.  

In VAOPGCPREC 4-2004, which superseded VAOPGCPREC 12-2001, 
VA's Office of General Counsel reconciled the Moody case with 
the law on CUE claims as follows:  

In deciding whether there was CUE in a 
final VA decision based upon an 
allegation that VA failed to recognize an 
earlier claim, the RO or Board should 
determine whether, construing the 
pleadings at issue in the veteran's 
favor, it is obvious or undebatable that 
there was an error in the decision and 
that the error clearly affected the 
outcome.  
...
In other words, Roberson, Szemraj, and 
Moody can be understood to require only 
that a determination as to whether there 
was CUE in a final VA decision be made in 
light of the standards that governed the 
final decision, including the principle 
that a veteran's pro se pleadings are 
liberally construed.  

VAOPGCPREC 4-2004 specifically held the following:  

For a final Department of Veterans 
Affairs (VA) or Board of Veterans' 
Appeals decision to be reversed or 
revised under 38 U.S.C. § 5109A or 7111 
(clear and unmistakable error) on the 
ground that VA failed to recognize a 
claim for veterans benefits, it must be 
concluded that: (1) it is obvious or 
undebatable that, when prior filings are 
construed in the claimant's favor, the 
pleadings constitute an earlier claim for 
the veteran's benefit that was 
subsequently awarded by VA; and (2) VA's 
failure to recognize that claim 
manifestly affected the subsequent award 
of benefits.  VAOPGCPREC 12-2001 is 
hereby superseded by this opinion.  

In a footnote to this opinion, the General Counsel also 
determined that the "holding" in Roberson that VA was 
required to consider a CUE claim using the standard of Hodge 
was "obiter dictum" because the Federal Circuit did not 
apply that standard to the CUE claim in that case.  Rather, 
the Federal Circuit sympathetically read the veteran's filing 
and found a pending, unadjudicated claim, rather than CUE in 
a decision that had become final.  VAOPGCPREC 4-2004 at note 
1.  

B. Analysis

The veteran, through his private attorney, asserts CUE in 
rating decisions dated in December 1973, June 1978, May 1987, 
and August 1990.  On review, it appears that the veteran's 
attorney is alleging CUE in the referenced rating decisions 
based on (1) that no reasonable person could have read the 
medical reports and concluded that the veteran's disability 
reflected only a 30 percent disability rating because the 
evidence clearly and unmistakably described a severe and 
marked impairment in many spheres and that the veteran could 
not work; (2) that VA failed to obtain service department 
records; and (3) because the RO failed to adjudicate or 
develop a claim for TDIU.  

With regard to the veteran's disagreement with the 30 percent 
evaluation assigned at the time of the rating decisions in 
question, the Board notes that he has not specifically 
identified any error of fact or law in the evaluation of his 
disability that, had it not been made, would have changed the 
outcome.  

Prior to November 7, 1996, schizophrenia was evaluated under 
the general rating formula for psychotic disorders as 
follows: active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability (100 percent); 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability (70 
percent); considerable impairment of social and industrial 
adaptability (50 percent); definite impairment of social and 
industrial adaptability (30 percent); mild impairment of 
social and industrial adaptability (10 percent); and 
psychosis in full remission (0 percent).  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  

The veteran is basically arguing that the record contained 
evidence showing a greater degree of disability and the RO 
improperly evaluated the evidence before it or did not 
interpret it appropriately.  This amounts to no more than a 
disagreement with the way that the evidence was weighed and 
this does not constitute CUE.  See Fugo, supra.  

The veteran's service medical records were apparently 
obtained in connection with his initial claim for service 
connection; however, the veteran's attorney also requested 
the veteran's file from the National Personnel Records Center 
(NPRC) at a later date.  Records received included additional 
medical evaluations that were not included in the service 
medical records contained in the claims folder.  
Notwithstanding, the failure to obtain additional service 
medical records amounts to no more than a breach of the duty 
to assist and does not rise to the level of CUE.  See 
Caffrey, supra.  

With regard to the veteran's argument that VA failed to 
adjudicate a claim for TDIU at the time of the rating 
decisions in question, the Board previously concluded that 
this constituted no more than a breach of the duty to assist 
and could not constitute CUE.  Since the Board's September 
2003 decision, however, the Federal Circuit and the CAVC have 
decided various cases regarding this issue and VA's Office of 
General Counsel issued VAOPGCPREC 4-2004.  The Board is bound 
by the precedent opinions of the General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In applying VAOPGCPREC 4-2004, the Board notes that the 
veteran has never been awarded TDIU, and thus, there is no 
"subsequent award of benefits."  In fact, by rating 
decision dated in March 1995, the RO denied entitlement to 
TDIU, finding that the veteran did not meet the schedular 
requirements.  The RO further determined that after 
considering all relevant evidence and factors, referral for 
an extraschedular evaluation was not warranted.  The veteran 
perfected an appeal of this rating decision.  As explained 
below, however, the Board determines that the veteran's claim 
of entitlement to TDIU is moot from April 6, 1993 and that it 
is not factually ascertainable that he was unemployable due 
to his service-connected disability in the one-year period 
prior to that date.  

Even assuming a subsequent award of TDIU, it is the Board's 
conclusion that the cited decisions are not clearly and 
unmistakably erroneous based on a failure to adjudicate a 
claim for TDIU.  In an effort to set forth adequate reasons 
and bases, the Board will discuss the veteran's argument 
regarding failure to adjudicate a claim for TDIU in the 
context of each rating decision, taking into consideration 
the law and evidence at the time the decisions were made.  

i. December 1973 rating decision

The veteran was evaluated in July 1973 by Dr. Erickson who 
reported a diagnosis of schizophrenia, paranoid type, with 
associated marked depression.  The extent of dysfunction was 
noted as "moderate to marked."  The veteran was given 
Thorazine and subsequently referred to the military for 
further hospitalization.  Service medical records indicate 
that the veteran was hospitalized at the Minot Air Force Base 
Hospital on July 26, 1973.  He was transferred on August 7, 
1973 with a diagnosis of (1) anxiety, acute and chronic, 
moderately severe; (2) alcoholism, chronic, manifested by 
intermittent heavy drinking becoming more frequent; and (3) 
psychiatric observation, possible schizophrenia, not proven.  
The veteran was subsequently admitted to the medical center 
at Wright-Patterson Air Force Base on August 8, 1973.  
Diagnosis was as follows: depressive reaction, chronic, 
moderate; manifested by strong feelings of inadequacy, 
depressed affect, severe usage of alcohol when feeling 
depressed.  Impairment was minimal for further military duty 
and slight for social and vocational adaptation.  He was 
discharged to duty on August 30, 1973.

After returning to duty, the veteran had considerable 
problems and was examined by Dr. Wright in October 1973.  
Impression was schizophrenia, paranoid type; and reactive 
depression.  The examiner indicated that at the present time, 
the veteran had marked limitation in his ability to perform 
his job in a military setting.  It was also felt that at the 
present time and in the foreseeable future, he would have 
impaired function in civilian life.  A Physical Evaluation 
Board (PEB) Report dated in October 1973 indicates a 
diagnosis of "schizophrenic reaction, paranoid type, 
definite impairment of social and industrial adaptability."  
The veteran was placed on the temporary disability retirement 
list (TDRL).  

The veteran was originally service-connected for 
schizophrenic reaction in December 1973 and assigned a 30 
percent evaluation effective November 28, 1973.  
The veteran was notified of this decision by letter dated in 
January 1974.  The veteran did not timely appeal this 
decision and it is final.  See 38 U.S.C. § 4005(c) (1970); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

With regard to his claim that this decision contains CUE 
because it failed to develop a claim for TDIU, the veteran's 
attorney points out that the veteran was medically discharged 
from the Air Force and had been unable to perform his 
military duties for the preceding eight months.

In December 1973, the veteran submitted a VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service.  He indicated he was claiming 
compensation for schizophrenia, paranoid type, with reactive 
depression; chronic cough; scar right upper eyelid; recurrent 
back pain; sore throat periodically; chronic and frequent 
colds; shortness of breath; and pain in the chest 
periodically.  There is no indication that the veteran was 
seeking TDIU.  

The medical evidence at this time suggests definite 
impairment in social and industrial adaptability and a marked 
limitation in the veteran's ability to perform his job in a 
military setting.  It does not, however, suggest that the 
veteran was unable to maintain employment in any setting or 
that he was unemployable due to his service-connected 
schizophrenia.  Thus, even liberally construing the veteran's 
pleadings it is not obvious or undebatable that they 
constitute an earlier claim for TDIU.  

Even assuming that the pleadings did constitute a claim for 
TDIU, the Board notes that any failure by the RO to recognize 
such a claim would not clearly affect the outcome of the 
rating decision.  

At the time of the December 1973 rating decision, total 
disability ratings for compensation could be assigned, where 
the schedular rating was less than total, when the disabled 
person was, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Provided that, 
if there was only 1 such disability, this disability shall be 
ratable at 60 percent or more, and that, if there were 2 or 
more disabilities, there shall be at least 1 disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  ... It is provided further that the existence or degree 
of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this section for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16 (1973).  

At the time of the December 1973 rating decision, the 
veteran's schizophrenia was rated as 30 percent disabling.  
He did not meet the schedular requirements in existence at 
that time and the regulation did not contain a provision for 
TDIU based on extraschedular evaluation.  Accordingly, the 
Board concludes that any failure to adjudicate a claim for 
TDIU at the time of the December 1973 rating decision does 
not constitute CUE.  

ii. June 1978 rating decision

The veteran underwent a TDRL evaluation in September 1976.  
The examiner concluded that the veteran's condition had 
steadily deteriorated over the past year. Although there were 
no acute episodes, he was not able to hold a job, separated 
from his wife, stopped going to the mental health clinic, 
stopped taking his medication, and continued to drink, which 
showed that his judgment was failing and he was going adrift 
with a highly impoverished emotional life and a lack of 
motivation.  The examiner opined that the veteran should not 
return to active duty in the Air Force and was unfit for 
military duty.  As far as civilian life, the veteran could 
probably adjust (with the aid of chemotherapy and supportive 
psychotherapy) to a structured, non-demanding situation.  
Final diagnosis was schizophrenia, chronic, undifferentiated; 
severe - in partial remission.  

The veteran was seen in the mental health clinic in December 
1977.  He reported anxiety, depression, disturbed sleep, and 
social withdrawal.  Diagnosis was depression, anxiety, and 
rule out schizoid process.  

The veteran underwent another TDRL evaluation in March 1978.  
At that time, the examiner concluded that the veteran was 
severely handicapped by his emotional illness, his ability to 
relate to people was severely impaired, and he demonstrated a 
marked disorder in logical thinking.  The veteran was noted 
to be limited in that he was unable to work because of 
severe, unremitting symptoms, and severe deficits in 
interpersonal relationships along with difficulty in 
concentration.  Diagnosis remained schizophrenic, chronic, 
undifferentiated type.  

The veteran underwent a VA examination in June 1978. The 
examiner indicated that the veteran was under some degree of 
tension.  He works part-time as a painter's helper and 
apparently manages to sustain himself.  He has a limited 
personal life.  Associative processes were normal and there 
were no delusional or hallucinatory elements present.  He was 
not psychotic.  Diagnosis was schizophrenia, fair remission.  

By rating action dated in June 1978, the RO confirmed the 30 
percent evaluation for the veteran's service-connected 
schizophrenia.  The veteran was notified of this decision by 
letter dated in July 1978.  The veteran did not timely appeal 
this decision and it is final.  See 38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

In his December 1977 claim for increase, the veteran contends 
that his condition has worsened and that he has been unable 
to work and had to drop out of school.  Liberally construing 
this statement, it could be considered a claim for TDIU.  
That, however, does not end the inquiry because in order for 
there to be CUE, the claimed error (failure to adjudicate) 
must be outcome-determinative.  
 
At the time of the June 1978 rating decision, total ratings 
could be assigned where the schedular rating was less than 
total, when the disabled person was, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that certain schedular criteria were 
met.  These schedular criteria are the same as were in effect 
in 1973.  See 38 C.F.R. § 4.16(a) (1977).  

In 1975 the regulation was amended to provide that TDIU could 
also be granted on an extraschedular basis.  See Schedule for 
Rating Disabilities, 40 Fed. Reg. 42,535 (Sept. 15, 1975).  
Thus, under the law in effect at the time of the June 1978 
rating decision, it was the established policy of the 
Veterans Administration that all veterans who were unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (1977).  

At the time of the June 1978 rating decision, the veteran's 
schizophrenia was rated as 30 percent disabling and he 
clearly did not meet the schedular criteria for TDIU.  Under 
the circumstances, he could only have been awarded TDIU if 
the RO (1) determined that he was unemployable by reason of 
his service-connected disability, (2) referred the case to 
the Director of Compensation and Pension; and (3) the 
Director actually assigned a higher evaluation on an 
extraschedular basis.  

The Board acknowledges that the March 1978 TDRL evaluation 
suggests the veteran was unable to work due to severe, 
unremitting symptoms.  Subsequent evidence, however, 
indicated that he was working part-time and that his 
schizophrenia was in fair remission.  Thus, it is not obvious 
or undebatable that the veteran was unemployable as a result 
of his service-connected disability.  Even if the RO 
determined that the veteran was unemployable due to his 
schizophrenia, it is not clear that the Director would have 
been compelled to assign a higher evaluation on an 
extraschedular basis.  Stated another way, it is not 
absolutely clear from the record that, had the RO addressed 
the merits of a TDIU claim, it would have been granted.  
Thus, any failure by the RO to recognize a claim for TDIU and 
refer for an extraschedular rating does not constitute CUE.  

iii. May 1987 rating decision

The veteran was admitted to the VA Medical Center on June 16, 
1981 and discharged on July 10, 1981.  He was given the 
diagnosis of alcohol addiction and past history of 
schizophrenia.  It was noted that he did not show any 
symptoms of schizophrenia at the present time and social and 
industrial impairments were described as very mild.  

The veteran was admitted to the VA Medical Center on March 8, 
1982 and discharged on April 2, 1982.  The veteran's 
condition improved during hospitalization and he was to 
return to prior living arrangements.  He was noted to be 
employable.  Assessment included schizophrenia, chronic, 
undifferentiated type.  

The veteran was admitted to the VA Medical Center on April 5, 
1985 and discharged on May 1, 1985.  Diagnoses included 
schizophrenia, paranoid type and chronic alcohol abuse.  On 
discharge, he was considered nonpsychotic, nonsuicidal, and 
non-homicidal.  The veteran was noted to be competent and 
employable.  

The veteran underwent a VA examination in April 1987.  He 
reported that he had not had a regular job since he got out 
of service but that he works here and there.  The examiner 
indicated that the veteran was uncomfortable and agitated.  
He manages to exist on his VA benefits.  Associative 
processes were rather scattered and he may be delusional and 
hallucinate from time to time.  Affect was very flat, but 
sensorium was intact.  Diagnosis was schizophrenia.  

The veteran was admitted to the VA hospital on April 2, 1987 
and discharged on April 24, 1987 with Axis I diagnoses of 
alcohol dependence, generalized anxiety, and schizophrenia by 
history.  Discharge summary noted that the veteran attended 
AA throughout his hospitalization, but was unwilling to admit 
alcoholism as his primary problem.  He was able to work and 
was competent for VA purposes.  

An evaluation in excess of 30 percent was denied by rating 
decision dated in May 1987.  The veteran was notified of this 
decision by letter dated in May 1987.  He did not timely 
appeal this decision and it is final.  See 38 U.S.C. § 
4005(c) (1986); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).  

In support of the argument that the May 1987 rating decision 
contains CUE for failing to develop a TDIU claim, the 
veteran's attorney notes that an April 1987 statement by the 
veteran indicates that he has been unable to hold gainful 
employment since 1976.  

The veteran's April 1987 claim for increase and a subsequent 
statement also dated in April 1987 indicate that he has not 
been able to hold gainful employment.  Liberally construing 
these statements in the veteran's favor, his claim for 
increase could also include a claim for TDIU.  
Notwithstanding, the failure to adjudicate this claim must be 
outcome determinative to constitute CUE.  

At the time of the May 1987 decision, the regulations for 
awarding TDIU were basically the same as in 1977.  The 
veteran's service-connected disability was rated as 30 
percent disabling and therefore, he did not meet the 
schedular requirements for TDIU.  See 38 C.F.R. § 4.16 
(1986).  

Despite the veteran's contentions that he had not held 
gainful employment since 1976, the medical evidence suggested 
he was employable.  Thus, it was not obvious that the veteran 
was unemployable, much less due to his service-connected 
disability.  In this regard, the Board notes that several of 
the hospitalizations prior to this rating decision involved 
treatment for alcoholism and one examiner even suggested that 
alcoholism was the veteran's primary problem.  As previously 
discussed, even if the RO determined the veteran was 
unemployable due to his service-connected disability, it is 
not clear that the Director would have been compelled to 
assign a higher evaluation on an extraschedular basis.  Thus, 
because it is not clear that a different result would have 
ensued but for the RO's failure to recognize a claim for TDIU 
and refer for an extraschedular evaluation, it cannot be said 
that such error was CUE.  

iv. August 1990 rating decision

The veteran was admitted to the VA Medical Center on June 9, 
1990 and discharged on July 19, 1990 with Axis I diagnoses of 
alcohol dependence, schizophrenia, chronic and 
undifferentiated type, and alcohol hallucinosis.  The veteran 
admitted to alcohol abuse and noncompliance with medications.  
The examiner indicated that the veteran was competent but not 
able to work.  

By rating decision dated in August 1990, the RO again denied 
an evaluation in excess of 30 percent and entitlement to 
paragraph 29 benefits.  The veteran was notified of this 
decision by letter dated in September 1990.  The veteran 
disagreed with this decision and a SOC was issued in October 
1990.  

The veteran underwent a VA examination in December 1990.  He 
described a very withdrawn, isolated, and limited personal 
life.  There was no record of persistent or sustained 
employment.  Associative processes were limited but appeared 
to be normal.  There were no delusional or hallucinatory 
elements present.  Affect was depressed and flat.  Diagnosis 
was schizophrenia.  

A March 1991 confirmed rating decision continued the denial 
of an evaluation in excess of 30 percent and a supplemental 
statement of the case (SSOC) was furnished in April 1991.  
The veteran subsequently perfected an appeal but in October 
1991, submitted correspondence requesting that his appeal be 
canceled. Pursuant to 38 C.F.R. § 19.125 (1991), a 
substantive appeal may be withdrawn in writing at any time 
before the Board enters a decision except where withdrawal 
would be detrimental to the appellant.  As the veteran 
withdrew his appeal, this decision is also final.  See 38 
U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

In support of his contention that the August 1990 rating 
decision contains CUE based on the failure to develop a claim 
for TDIU, the veteran relies on a July 1990 statement wherein 
he reported that his condition grossly interfered with his 
ability to work and that he has major problems obtaining 
employment.  He further points to the 1990 discharge summary 
that indicates he is unable to work.  He contends that all 
available medical documentation supports the claim that he 
was unable to work due to his service-connected disability.  

In July 1990, the veteran submitted a claim for increase for 
his nerves and he also requested paragraph 29 benefits.  He 
specifically indicated that his "condition" interfered with 
his ability to work.  Liberally construing the pleadings and 
evidence of record, the July 1990 informal claim could be 
considered to include a claim for TDIU.  

At the time of the August 1990 rating decision, the 
regulations for awarding TDIU on a schedular and 
extraschedular basis were basically the same as previously 
stated.  See 38 C.F.R. § 4.16(a), (b) (1989).  However, in 
1989 the regulation was amended to provide that paragraph (a) 
was not for application in certain circumstances.  See 
Schedule for Rating Disabilities, 54 Fed. Reg. 4281 (Jan. 30, 
1989).  Specifically, that the provisions of paragraph (a) of 
this section were not for application in cases in which the 
only compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(1989).  

At the time of the August 1990 decision, the veteran's 
service-connected schizophrenia was rated as 30 percent 
disabling.  Thus, he did not meet the requirements for a 
total rating under either paragraph (a) or (c).  

The Board acknowledges the evidence suggesting the veteran 
was unable to work.  On review, however, it is not obvious 
that he was unemployable due to his service-connected 
disability.  In fact, the veteran was hospitalized in July 
1990 for alcohol dependence and hallucinosis in addition to 
his service-connected schizophrenia.  The discharge summary 
notes that after the veteran was detoxed he continued to 
complain of hallucinations and it was discussed that he 
probably had chronic alcoholic hallucinations versus 
schizophrenia.  The veteran improved throughout the 
hospitalization with resolving hallucinations, decreased 
anxiety, and improvement in mood.  

The examiner simply stated that the veteran was unemployable.  
She did not state that the veteran was unemployable solely 
due to his service-connected schizophrenia and thus, it is 
reasonable to conclude that all of the veteran's Axis I 
diagnoses contributed to his unemployability.  The Board 
further notes the RO's rationale in the August 1990 rating 
decision, which indicates that "the primary reason for 
admission and duration of hosp[italization] was alcohol 
dependence."  Based on the foregoing, it cannot be stated 
that this conclusion is clearly erroneous.  

Further, as discussed in connection with the previous 
decisions, even if the RO addressed the merits of a TDIU 
claim and determined the veteran was unemployable due to his 
service-connected schizophrenia, and referred the claim to 
the Director of Compensation and Pension, it is not 
undebatable that an extraschedular rating would have been 
awarded.  In conclusion, it is simply not clear that the 
result would have been manifestly different but for the RO's 
failure to adjudicate a claim for TDIU and refer for 
extraschedular evaluation, and it cannot be said that any 
such error was CUE.  

II. TDIU

The veteran was awarded a 100 percent schedular rating for 
schizophrenia effective April 6, 1993 and his claim for TDIU 
is clearly moot from that date.  The veteran's attorney 
argues that the granting of a 100 percent rating from April 
6, 1993 did not moot the veteran's entitlement to 
consideration of TDIU in the one-year period prior to that 
date pursuant to 38 C.F.R. § 3.400(o)(2), which provides that 
the effective date of the award shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within 1 year from 
such date.  See 38 C.F.R. § 3.400(o)(2) (2004).  

The veteran filed a formal claim for TDIU in November 1994.  
Pursuant to Roberson, supra, and resolving any reasonable 
doubt in the veteran's favor, the Board will consider his 
April 6, 1993 claim for increase and a temporary total 
evaluation to include a claim for TDIU.  Although the veteran 
has never been awarded TDIU, the veteran's attorney is 
essentially arguing entitlement to an earlier effective date 
for same.  The Board agrees that pursuant to 38 C.F.R. 
§ 3.400(o)(2), there are situations where the veteran may be 
awarded benefits one year prior to the date of the claim for 
increase and that in theory, had the veteran been granted 
TDIU instead of the 100 percent schedular rating, he may have 
been entitled to receive the benefit beginning April 6, 1992.  
To this extent, the claim is not moot.  See also 38 U.S.C.A. 
§ 5110(a) (West 2002); VAOPGCPREC 12-98 (Sept. 23, 1998); 
Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  

The August 1999 statement of the case (SOC) set forth the 
laws and regulations pertinent to the assignment of effective 
dates and regarding entitlement to TDIU.  This document also 
advised the veteran of the evidence of record, of the 
adjudicative actions taken, and of the reasons and bases for 
denial.  By letter dated in January 2003, the veteran was 
advised of the enactment of the VCAA.  The veteran was 
notified that VA would make reasonable efforts to help him 
obtain evidence necessary to substantiate his claim, but that 
he must provide enough information about the records so that 
VA could request them.  The veteran was asked to advise VA 
about any additional information or evidence that he wanted 
it to try and obtain.  

In June 1993, the RO requested the veteran's VA medical 
records for the period beginning January 1, 1992.  Records 
obtained were associated with the claims folder.  The Board 
acknowledges the December 2004 argument that pursuant to VA's 
duty to assist, the veteran is entitled to a retrospective 
medical opinion to determine whether it was "factually 
ascertainable" that he was unemployable due to his service-
connected disability for the one-year period prior to April 
6, 1993.  The Board, however, does not find that such an 
opinion is required.  See 38 C.F.R. § 3.159(c)(4) (2004).  A 
review of the claims folder indicates that there is very 
little medical evidence documenting the veteran's disability 
during the period in question.  Without medical evidence 
addressing the severity of the veteran's disability during 
this time, a retrospective medical opinion regarding the 
impact of service-connected disability on employment would 
simply be speculative and of little probative value.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1992, 2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (1992, 
2004).  

The provisions of paragraph (a) were not for application in 
cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation.  In 
such cases, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1992).

The Board acknowledges that in the one-year period prior to 
April 6, 1993, the veteran was not gainfully employed.  
However, his service-connected schizophrenia was rated as 30 
percent disabling and he did not meet the schedular 
requirements for TDIU.  Thus, TDIU could only be granted 
under § 4.16(b).  

VA outpatient note dated in May 1992 indicates that the 
veteran reported as scheduled.  He has good days and bad days 
and asked if he could come into the hospital if he needed to 
get away for awhile.  He was oriented times three.  His 
affect was sad and sensorium was clear.  He was not homicidal 
or suicidal and according to the pharmacy printout was not 
taking medications as prescribed.  The veteran was 
subsequently seen in September 1992.  His medications were 
last filled in May 1992.  He did not have any new complaints.  
He was oriented times three and affect was sad.  There was a 
questionable alcohol order on his breath.  He was slightly 
disheveled.  He was not homicidal or suicidal.  The veteran 
failed to report for his scheduled appointment in December 
1992 and he was discharged from the mental health clinic.  

In 1994, the veteran submitted an affidavit wherein he 
indicated that he has not been able to sustain gainful 
employment since discharge and that he has been unable to 
work due to his nervous condition since 1981.  

The evidence of record suggests that the veteran received 
outpatient treatment on a few occasions, but was not 
hospitalized during the one-year prior to April 6, 1993.  The 
outpatient notes during the relevant period do not contain 
any findings of marked interference with employment and 
frankly, do not suggest significant symptoms.  A longitudinal 
review of the file suggests that the veteran has received 
treatment for multiple Axis I disorders and there is no 
indication that he was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
schizophrenia to the exclusion of all other disorders.  With 
regard to the veteran's contention that he is unable to work 
due to his service-connected disability, the Board notes that 
the veteran is not competent to provide a medical opinion 
regarding the impact of his disability on employability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On review, the Board concludes that it is not factually 
ascertainable that the veteran was unemployable due to his 
service-connected disability in the one-year period prior to 
April 6, 1993 and thus, referral for an extraschedular rating 
is not warranted and the claim for TDIU is denied.  
 
As the preponderance of the evidence is against the veteran's 
claim for TDIU in the one-year period prior to April 6, 1993, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The December 18, 1973 rating decision does not contain CUE.

The June 30, 1978 rating decision does not contain CUE.

The May 11, 1987 rating decision does not contain CUE.

The August 20, 1990 rating decision does not contain CUE.  

Entitlement to TDIU for the period from April 6, 1992 to 
April 5, 1993 is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


